                     1   MORGAN, LEWIS & BOCKIUS LLP
                         Barbara J. Miller, State Bar No. 167223
                     2   Joel M. Purles, State Bar No. 266208
                         Alejandro David Szwarcsztejn, State Bar No. 272371
                     3   600 Anton Boulevard, Suite 1800
                         Costa Mesa, CA 92626-7653
                     4   Tel: +1.714.830.0600
                         Fax: +1.714.830.0700
                     5   barbara.miller@morganlewis.com
                         joel.purles@morganlewis.com
                     6   david.szwarcsztejn@morganlewis.com
                     7   Attorneys for Defendants
                         GOLDEN STATE FC LLC and AMAZON.COM, INC.
                     8

                     9                               UNITED STATES DISTRICT COURT
                    10                             EASTERN DISTRICT OF CALIFORNIA
                    11

                    12   JUAN TREVINO, an individual, on behalf of        Case No. 1:18-cv-00120-DAD-BAM
                         himself and all others similarly situated,
                    13
                                              Plaintiff,
                    14                                                    JOINT STIPULATION TO CONTINUE
                                       vs.                                DEADLINE FOR COMPLETION OF
                    15                                                    RULE 30(B)(6) DEPOSITION;
                         GOLDEN STATE FC, LLC, a Delaware
                    16   Limited Liability Company; AMAZON.COM,           ORDER
                         INC., a Delaware Corporation, and DOES 1
                    17   through 10,
                    18                        Defendants.
                                                                          Complaint Filed: July 12, 2017
                    19

                    20
                    21

                    22

                    23

                    24

                    25

                    26
                    27

MORGAN, LEWIS &     28
 BOCKIUS LLP
 ATTORNEYS AT LAW
   COSTA MESA



                              STIPULATION TO CONTINUE DEADLINE FOR COMPLETION OF RULE 30(B)(6) DEPOSITION
                     1          IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff Juan Trevino

                     2   (“Plaintiff”) and Defendant Golden State FC LLC (“Defendant”) (collectively, the “Parties”), by

                     3   and through their respective counsel of record, as set forth below:

                     4          WHEREAS, the Court, in its August 30, 2018 Minute Order, had ordered the Parties to

                     5   meet and confer regarding the scheduling of the Parties’ previously-noticed depositions of

                     6   Plaintiff and Defendant’s Rule 30(b)(6) designees, and to complete those depositions by

                     7   September 30, 2018;

                     8          WHEREAS, pursuant to a stipulation submitted by the Parties, the Court entered an Order

                     9   on September 14, 2018 which continued the deadline for completing Defendant’s Rule 30(b)(6)

                    10   deposition to November 30, 2018;

                    11          WHEREAS, on September 26, 2018, Defendant filed a motion to stay Plaintiff’s class

                    12   claims to the extent based upon allegations that Defendants violated California law by failing to

                    13   compensate employees for time spent in security screening procedures at California fulfillment

                    14   centers;

                    15          WHEREAS, a hearing on Defendant’s motion to stay is scheduled before the Court on

                    16   November 20, 2018 at 9:30 a.m.

                    17          WHEREAS, in an attempt to avoid duplication of effort and avoid unnecessary expenses,

                    18   counsel for Plaintiff and counsel for Defendant have agreed to temporarily stay discovery on any

                    19   issues covered by Defendant’s motion to stay until the Court addresses that motion, including

                    20   Plaintiff’s Rule 30(b)(6) deposition of Defendant;
                    21          WHEREAS, due to the pending motion to stay and the unavailability of Defendant’s Rule

                    22   30(b)(6) designees to be deposed during the second half of November and December because of

                    23   the serious disruptions and constraints that would be caused by depositions during that critical

                    24   time period for Defendant’s business, Defendant’s Rule 30(b)(6) deposition cannot reasonably be

                    25   completed before November 30, 2018;

                    26          WHEREAS, counsel for Plaintiff and counsel for Defendant have agreed to work together
                    27   in good faith to schedule Defendant’s Rule 30(b)(6) deposition after the holiday season;

                    28          THEREFORE, the Parties HEREBY STIPULATE and request, by and through the
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
   COSTA MESA
                                                                          1
                              STIPULATION TO CONTINUE DEADLINE FOR COMPLETION OF RULE 30(B)(6) DEPOSITION
                     1   Parties’ respective counsel, that the Court continue the November 30, 2018 deadline for

                     2   completing the deposition of Defendant’s Rule 30(b)(6) designees until February 15, 2019.

                     3          The Parties are making this request in good faith and not for purposes of delay.

                     4          IT IS SO STIPULATED.

                     5
                                                             PETER R. DION-KINDEM, P.C.
                     6   Dated: November 7, 2018
                     7
                                                             By /s/ Peter R. Dion-Kindem (as authorized on 11/7/2018)
                     8                                           Peter R. Dion-Kindem
                                                                 Attorney for Plaintiff
                     9                                           Juan Trevino
                    10   Dated: November 7, 2018             MORGAN, LEWIS & BOCKIUS LLP
                    11

                    12                                       By /s/ Barbara J. Miller
                                                                 Barbara J. Miller
                    13                                           Joel M. Purles
                                                                 Attorneys for Defendant
                    14                                           GOLDEN STATE FC, LLC
                    15

                    16

                    17

                    18

                    19

                    20
                    21

                    22

                    23

                    24

                    25

                    26
                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
   COSTA MESA
                                                                         2
                              STIPULATION TO CONTINUE DEADLINE FOR COMPLETION OF RULE 30(B)(6) DEPOSITION
                     1                                               ORDER

                     2
                                Having read and considered the Parties’ Joint Stipulation to Continue Deadline for Rule
                     3
                         30(b)(6) Deposition, and good cause appearing, the Stipulation is approved. The Court hereby
                     4
                         orders as follows:
                     5
                                1.      The deadline for completing Defendant Golden State FC LLC’s Rule 30(b)(6)
                     6
                         deposition is continued to February 15, 2019.
                     7

                     8   IT IS SO ORDERED.
                     9
                            Dated:     November 9, 2018                         /s/ Barbara   A. McAuliffe           _
                    10                                                   UNITED STATES MAGISTRATE JUDGE
                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20
                    21

                    22

                    23

                    24

                    25

                    26
                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
   COSTA MESA
                                                                         1
                              STIPULATION TO CONTINUE DEADLINE FOR COMPLETION OF RULE 30(B)(6) DEPOSITION
